KEHOE, Judge.
Appellant, plaintiff below, appeals a final judgment entered pursuant to a directed verdict in favor of appellees, defendants below.
In our opinion the trial court acted correctly in entering a directed verdict at the close of appellant’s case. We have carefully reviewed the record and find that, even by considering all of the evidence in the light most favorable to appellant, it fails to reflect that appellant demonstrated a prima facie case of malicious prosecution against appellees. Appellant adduced no sufficient evidence to show the absence of probable cause for the criminal charges which appellees caused to be brought against him. Duval Jewelry Co. v. Smith, 102 Fla. 717, 136 So. 878 (1931); Ward v. Allen, 152 Fla. 82, 11 So.2d 193 (1942); Applestein v. Preston, 335 So.2d 604 (Fla. 3d DCA 1976); Sponder v. Brickman, 214 So.2d 631 (Fla. 3d DCA 1968); and Wilson v. O’Neal, 118 So.2d 101 (Fla. 1st DCA 1960). Accordingly, the trial *34court acted correctly in entering a directed verdict in favor of appellees at the close of appellant’s case.
Affirmed.